EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Bradley Spitz, on 08/02/2021.


CLAIMS:
The application claims 1, 9 and 16 are amended as follows:
Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently amended) A data storage system, comprising:
a memory that stores computer executable components; and
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:
a scan configuration component that configures a first directory of a file system associated with the data storage system for sequential malware scans of respective files in the first directory according to filenames of the respective files;
a file examination component that compares a last scanned time for a first file of the respective files in the first directory having a first filename ending in a first number to a scan time threshold associated with a scheduled malware scan task corresponding to the sequential malware scans of the respective files in [[for]] the first directory, the scan time threshold being representative of a time at 
a schedule modification component that, in response to the last scanned time for the first file being determined to be later than the scan time threshold, removes the scheduled malware scan task with respect to the first file and at least one second file of the respective files in the first directory having respective second filenames that end with respective second numbers that form a numerical sequence with the first number of the first filename.

Referring to claim 9: Please replace claim 9 as follows:
9.	(Currently amended) A method, comprising:
establishing, by a device operatively coupled to a processor, sequential malware scanning for respective files in a first directory of a file system according to filenames of the respective files;
comparing, by the device, a first elapsed time since a previous malware scan for a first file of the respective files in the first directory having a first filename ending in a first number to a scan age threshold, associated with a scheduled malware scan task corresponding to the sequential malware scanning for the respective files in the first directory, wherein the scan age threshold is [[and]] representative of a second elapsed time since a last scheduled malware scan of the respective files in the first directory that was performed prior to a scheduled time for the scheduled malware scan task; and
in response to the first elapsed time being determined to be less than the scan 


Referring to claim 16: Please replace claim 16 as follows:
16.	(Currently amended) A non-transitory machine-readable medium comprising computer executable instructions that, when executed by a processor of a data storage system, facilitate performance of operations, the operations comprising:
configuring a first directory of a file system of the data storage system for automated batch malware scanning for respective files in the first directory of the file system according to filenames of the respective files;
comparing a last scanned time for a first file of the respective files in the first directory having a first filename ending with a first number to a scan time threshold associated with a scheduled malware scan task corresponding to the automated batch malware scanning for the respective files in the first directory, wherein the scan time threshold is representative of a time at which a last scheduled malware scan of the respective files in the first directory was performed prior to a scheduled time of the scheduled malware scan task; and
in response to the last scanned time for the first file being determined to be later than the scan time threshold, deleting the scheduled malware scan task with respect to the first file and at least one second file of the respective files in the first directory having respective second filenames ending with respective second numbers that form a numerical sequence with the first number of the first filename.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433